COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Richard Alan Haase v. Countrywide Home Loans, Inc. and Deutsche
                          Bank National Trust Company

Appellate case number:    01-20-00854-CV

Trial court case number: 07-DCV-161177

Trial court:              400th District Court of Fort Bend County

       On October 12, 2021, Appellee Deutsche Bank National Trust Company filed an opposed
Motion to Abate Appeal and to Direct the District Court [to] Take Up the Second Motion for
Judgment Nunc Pro Tunc Under Texas Rule of Civil Procedure 316. This Court granted the
motion to abate on November 2, 2021.

       On November 10, 2021, Appellee filed a status report advising that the trial court granted
Appellee’s second Motion for Judgment Nunc Pro Tunc and a request that the Court reinstate the
case on its active docket and set a new briefing deadline for Appellee’s brief. Appellee’s motion
is granted.
         The Court lifts the abatement and reinstates the appeal on its active docket. Appellee’s
brief is due within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas Molloy
                   Acting individually 


Date: November 23, 2021